Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 11/01/2021.  
Claims 1-9 and 12-26 are currently pending, of which claims 13-26 are withdrawn.
Applicant’s election without traverse of Group I, claims 1-9 and 12, in the reply filed on 11/01/2021 is acknowledged.  Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The IDS statement filed 08/10/2020 has been considered. An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 5 and 7 are also indefinite for the same reason as claim 3 with respect to reciting apparent trademarks/trade names “PVPK17”, “PAAS”, and “P90” which use the trademarks/trade names improperly as limitations to identify or describe a particular material or product rather than identifying the source of the goods/products itself and/or rendering the surfactant(s) to have an unclear structure.  
	In claim 4, the term “anionic surfactant” lacks sufficient antecedent basis in the limitation “wherein the surfactant is a nonionic surfactant, wherein the weight ratio among the … anionic surfactant”. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 9,359,675, hereinafter Ivanovici).
As to claim 1, Ivanovici teaches a modification method for graphene comprising mixing graphene oxide, a silicate ester, an inorganic alkali solution, a water-soluble polymer compound, and a surfactant (graphene oxide, at least one cationic surfactant and/or nonionic surfactant, and at least one sol precursor compound, abstract and col. 8 lines 52-63; the nonionic surfactant comprises a water-soluble polymer, col. 5 lines 57-60; the sol precursor may comprise water-soluble crosslinkable polymers, col. 7 lines 1-12 and 31-34, as well as Si(OR)4, e.g., tetraethyl orthosilicate, col. 7 lines 27-30 and col. 12 lines 40-55, i.e., a silicate ester; bases, e.g., NaOH, are added as catalysts for sol and/or gel formation, col. 7 lines 45-47 and col. 12 lines 40-55, i.e., an inorganic alkali).  Example 1 of Ivanovici reacts a mixture at 40°C for 12 hours (col. 12).  After reacting, the product is separated and dried to obtain a modified graphene (col. 8 lines 12-14). 
Although Ivanovici fails to teach an example that constitutes anticipation of the claimed reacting at 10-50°C for 0.1 to 10 hours, the teachings of Ivanovici nevertheless meet the claimed reacting parameters under prima facie obviousness due to teaching overlapping values of the claimed ranges.  Specifically, Ivanovici teaches the reacting is carried out over a period of 0.5 hours to 2 days at a temperature range of 10 to 80°C (col. 7 line 66 to col. 8 line 3), which strongly overlaps the claimed ranges.  
As to claim 4, Ivanovici teaches the surfactant is a nonionic surfactant, as described above.  Ivanovici teaches the mixture comprises up to 5 wt.% graphene oxide particles and 0.1-10 wt.% of a surfactant (col. 6 lines 23-56) and at least one sol precursor added in the range of 0.1-10% by weight based on the graphene oxide particles (col. 7 lines 35-44).  These disclosed ranges appear to overlap and/or encompass the claimed weight ratio of 1:(0.5-4):(0.01-2):(0.05-0.5):(0.1-0.8) of graphene oxide, silicates ester, inorganic alkali, water-soluble polymer and surfactant.  Nevertheless, in the event Ivanovici fails to teach the claimed ranges at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ivanovici by varying and/or optimizing the relative amount of each component in order to sufficiently obtain a graphene oxide with reacted sol-gel on the surface of the particles.  
As to claim 8, Ivanovici teaches the surfactant is a cationic surfactant, as described above.  Ivanovici teaches the mixture comprises up to 5 wt.% graphene oxide particles and 0.1-10 wt.% of a surfactant (col. 6 lines 23-56) and at least one sol precursor added in the range of 0.1-10% by weight based on the graphene oxide particles (col. 7 lines 35-44).  These disclosed ranges appear to overlap and/or encompass the claimed weight ratio of 1:(0.5-6):(0.01-10):(0.02-0.5):(0.02-0.1) of graphene oxide, silicates ester, inorganic alkali, water-soluble polymer and surfactant.  Nevertheless, in the event Ivanovici fails to teach the claimed ranges at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ivanovici by varying and/or optimizing the relative amount of each component in order to sufficiently obtain a graphene oxide with reacted sol-gel on the surface of the particles.  

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 9,359,675, hereinafter Ivanovici) as applied to claims 1, 4, and 8 above, and further in view of Cho et al. (WO 2017/188564 A1, hereinafter Cho).  An English language machine translation of Cho is provided with this correspondence.
The disclosure of Ivanovici is relied upon as set forth above.
Ivanovici teaches the presence of cationic and nonionic surfactants, but fails to teach the presence and/or species of anionic surfactants (instant claims 2 and 3) or the at once presence of an anionic surfactant and a nonionic surfactant (claim 6).
However, Cho teaches methods for manufacturing modified graphene (abstract) comprising the addition of a dispersing agent, i.e., surfactant, for dispersing a graphene oxide-containing solution comprising cationic, nonionic, and anionic surfactants (see page 2 line 63 to page 3 line 90).  Exemplary anionic surfactants include sodium dodecylbenzenesulfonate and sodium lignosulfonate.  In other words, Cho teaches anionic surfactants are equivalent surfactants to both cationic and/or nonionic surfactants for dispersing graphene oxide particles in solution.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide anionic surfactants of sodium dodecylbenzenesulfonate and sodium lignosulfonate as taught by Cho in place of the cationic/nonionic surfactants of Ivanovici in order to sufficiently disperse the graphene oxide in Ivanovici’s method of modifying graphene oxide.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an anionic surfactants as taught by Cho with the nonionic surfactant of Ivanovici in order to sufficiently disperse the graphene oxide in Ivanovici’s method of modifying graphene oxide.  
As to the claimed ranges, Ivanovici teaches the mixture comprises up to 5 wt.% graphene oxide particles and 0.1-10 wt.% of a surfactant (col. 6 lines 23-56) and at least one sol precursor added in the range of 0.1-10% by weight based on the graphene oxide particles (col. 7 lines 35-44).  These disclosed ranges appear to overlap and/or encompass the claimed weight ratio of 1:(0.5-4):(0.01-2):(0.1-0.8):(0.02-0.5) (claim 2) and 1:(0.5-4):(0.01-2):(0.1-0.8):(0.01-0.8) (claim 6) of graphene oxide, silicates ester, inorganic alkali, water-soluble polymer and surfactant.  Nevertheless, in the event Ivanovici fails to teach the claimed ranges at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ivanovici by varying and/or optimizing the relative amount of each component in order to sufficiently obtain a graphene oxide with reacted sol-gel on the surface of the particles.  At the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed weight ratio of 1:1-2 sodium dodecylbenzenesulfonate and sodium lignosulfonate (claim 3) and the claimed weight ratio of 1:0.001-2 of anionic surfactant and nonionic surfactant (claim 6) by varying the two surfactants relative to another to sufficiently disperse the graphene oxide. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 9,359,675, hereinafter Ivanovici) as applied to claims 1, 4, and 8 above, and further in view of Lee et al. (US 2017/0059117, hereinafter Lee).
The disclosure of Ivanovici is relied upon as set forth above.
Ivanovici teaches the nonionic surfactant comprises polyethylene glycol (ethylene oxide polymer surfactants, col. 5 lines 57-60).
Ivanovici fails to teach the nonionic surfactant comprises a 1:0.1-0.6 blend of polyvinyl alcohol and polyethylene glycol.
However, Lee teaches methods for manufacturing modified graphene (abstract and para. 0002-0005 and 0015) comprising the addition of a dispersing agent, i.e., surfactant, comprising polyethylene glycol (polyethylene oxide) and polyvinyl alcohol in order to improve dispersion (para. 0133 and 0138).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a blend of polyethylene glycol and polyvinyl alcohol dispersants/surfactants as taught by Lee as the nonionic surfactant(s) of Ivanovici in order to sufficiently disperse the graphene oxide in Ivanovici’s method of modifying graphene oxide.  At the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed weight ratio of 1:0.1-0.6 polyvinyl alcohol and polyethylene glycol as well as the respective weight-average molecular weights of 1,000-5,000 and 200-1,000 by varying the relative amount and relative molecular weights of the two surfactants to sufficiently disperse the graphene oxide and tailor the solubility of the surfactants in the mixture/solution. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 9,359,675, hereinafter Ivanovici) as applied to claims 1, 4, and 8 above, and further in view of Zhao et al. (CN 103804942 A, hereinafter Zhao), Liu et al. (CN 107022119 A, hereinafter Liu), or Lee et al. (US 2017/0059117, hereinafter Lee).  English language machine translations of Zhao and Liu provided with this correspondence.
The disclosure of Ivanovici is relied upon as set forth above.
Ivanovici fails to teach the mixture/reacting comprises the presence of a silane coupling agent. 
However, Zhao teaches a method of modifying graphene comprising the addition of a silane coupling agent in order to surface treat graphene oxide during modification (para. 0017-0019, 0034, 0037, and 0038).  
Similarly, Liu teaches a method of modifying graphene comprising a silane compound with orthosilicate compounds, e.g., ethyl orthosilicate and methyl orthosilicate (para. 0010, 0011, and 0013).  In other words, Liu teaches silanes, i.e., silane coupling agents, are equivalent silicon sources to silicate compounds/esters. 
Furthermore, Lee teaches methods for manufacturing modified graphene (abstract and para. 0002-0005 and 0015) comprising the addition of silane coupling agent in order to improve the properties of the final composition (para. 0133, 0134, and 0139). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silane compound/coupling agent as taught by Zhao, Liu, and/or Lee as an additional compound in Ivanovici’s method of modifying graphene in order to surface treat graphene oxide during modification, provide a mixture of an equivalent silicon compound with the silicate compounds of Ivanovici, and/or form Si(OH)4 moieties that can improve the properties of the final modified graphene composition.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ivanovici et al. (US 9,359,675), Zhao et al. (CN 103804942 A, hereinafter Zhao), and Liu et al. (CN 107022119 A, hereinafter Liu), fail to teach or suggest the claimed method of modifying graphene comprising mixing graphene oxide, silicate ester, inorganic alkali solution, water-soluble polymer compound, and surfactant where the silicate ester consists of tetramethyl orthosilicate and trimethylsiloxysilicate at a weight ratio of 1:(0.1-1).  
Ivanovici et al. teaches a method of producing a two-dimensional nanomaterial comprising providing graphene oxide particles, surfactant compounds and polymers, sol precursor compound, and bases as catalysts for the sol precursor compound (abstract, col. 2 lines 46-67, col. 5 lines 47-60, and col. 7 lines 1-47).  Although Ivanovici et al. teaches the sol precursor compound may comprise a metal alkoxide, preferably a silicon oxide of formula Si(OR)4, Ivanovici et al. fails to teach or suggest the presence of trimethylsiloxysilicate as claimed.  Zhao et al. teaches a method of preparing a graphene comprising silica on its surface comprising hydrolyzing and heating ethyl orthosilicate with graphene and ammonia and may further comprise the addition of a silane coupling agent and surfactant (para. 0017-0023 and 0034-0038).  Although Zhao et al. teaches silicon containing compounds such as ethyl orthosilicate and silane coupling agents as reactants, Zhao et al. fails to teach or suggest the presence of trimethylsiloxysilicate as claimed.  Liu et al. teaches a method of preparing graphene/silica composite particles comprising mixing graphene oxide, a silicon source, a solvent, a surfactant, a reducing agent, and a basic catalyst (para. 0008-0017).  Although Liu et al. teaches the silicon source is one or more of a mixture of ethyl orthosilicate, methyl orthosilicate, sodium silicate, and methyltrimethylsilane, Liu et al. fails to teach or suggest the presence of trimethylsiloxysilicate as claimed.  
The remaining references listed on Forms 892, 1449, and Form PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 6, 2021